Dissenting Opinion by
Judge Mencer :
I respectfully dissent.
A contention that an area certified by a redevelopment authority is not, in fact, blighted directly challenges the power of the condemnor to condemn a specific property and is a question that must be decided by the courts on the basis of a record. Faranda Appeal, 420 Pa. 295, 216 A. 2d 769 (1966). The majority today affirms on the lower court’s opinion, which disposed of appellants’ preliminary objection that the Center City *386Redevelopment Area of Philadelphia was not in fact blighted, even though it erroneously and in contradiction to Faranda held that “[a]lthough it might be argued that the language in Faranda Appeal, supra, indicates differently, the overwhelming weight of authority in Pennsylvania limits the court’s determination of the factual issue of blight to a review of the certification to that effect by the planning commission.” (Footnote omitted.)
The lower court amazingly does not cite one Pennsylvania case for its conclusion that “the overwhelming weight of authority in Pennsylvania” is contrary to Faranda. My research indicates that Faranda is the most recent pronouncement of our Supreme Court on the question, and I also fail to uncover any Pennsylvania authority, overwhelming or otherwise, to the contrary.
Yet it is on this assumption, that Faranda is not the controlling law, that the lower court and the majority decide that the question of whether an area is in fact blighted is determined by “a review of the certification to that effect by the planning commission” and not on the record evidence.
Here the certified area includes all of Center City Philadelphia, bounded by the Delaware and Schuylkill Rivers and Spring Garden and South Streets. A reading of the record in this case discloses that the evidence before the lower court supports only a finding that 15% of the certified area was blighted in 1963 when the area was certified by the planning commission. I am unaware of any case, and the lower court cites none, holding that a certified area is blighted, in fact, upon a showing of 15% blight.
To place our imprimatur on such a showing as established by the record before us brings to fruition the fears and admonitions expressed by Justice Patterson when he wrote, dissenting, in Belovsky v. Redevelop *387ment Authority of Philadelphia, 357 Pa. 329, 347, 54 A. 2d 277, 286 (1947) : “Pursuant to the powers given, the authority, in conjunction with the planning commission and governing body, may successfully condemn all property within the territorial limits of a city.” Likewise, it would be a prime example of Chief Justice Bell’s observation in his concurring opinion in Faranda Appeal, 420 Pa. at 304, 216 A. 2d at 774, when he wrote that “[t]oo often, the planners consider themselves ‘Solomons,’ with unbounded, unfettered and limitless discretionary power to appropriate and condemn as dilapidated ... as large an area as they believe can be made economically more prosperous.”
Perhaps the magnitude and public importance of the project should be overriding, but I am compelled by this record to conclude that the area certified was overly broad and that it was not, in fact, blighted.